PER CURIAM.
The order appealed from recites the service of defendant’s notice of motion and petition upon Ernest Rabener, whom the bank seeks to have substituted as a defendant, and his default upon the .hearing. Plaintiff’s affidavit, read in opposition to the motion, contradicts Rabener’s written statement as to her mother’s incompetency at the time the account was transferred and a pass book issued to plaintiff. The fact that plaintiff in 1899 acquiesced in what may be regarded under the circumstances as the bank’s advice to her is immaterial. Her title is superior to any such alleged claim of Ernest Rabener, unless the latter shall substantiate it by proceedings in his own behalf to prove his statement. The caution of the bank, while commendable, has reached a proper limit, as nearly 14 years have elapsed since Mr. Rabener gave his notice, and he has taken no action.
Order reversed, without costs, except disbursements, to be taxed.